In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00028-CV
                            ____________________


          IN RE COMMITMENT OF MICHAEL HAROLD MEYER

_______________________________________________________             ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-04-03519 CV
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Michael Harold Meyer appeals following a jury trial that resulted in the trial

court ordering that he be civilly committed as a sexually violent predator. See Tex.

Health & Safety Code Ann. §§ 841.001-.151 (West 2010 & Supp. 2013). In his

appeal, Meyer challenges the trial court’s decision to admit his prior statement into

evidence and the trial court’s ruling denying his request to submit a jury instruction

suggesting that civil commitments are limited to persons with a serious difficulty

controlling their behavior.1 Finding no reversible error, we affirm the judgment.

      1
        Meyer’s brief raised a third issue complaining that the trial court improperly
granted the State’s request to protect it from answering some of his discovery; he
later advised our court that he had abandoned that issue in his appeal.
                                          1
                                    The Statute

      In an SVP case, the State is required to prove, beyond a reasonable doubt,

that the defendant is a sexually violent predator. See Tex. Health & Safety Code

Ann. § 841.062(a) (West 2010). The factfinder may conclude that a person is a

“sexually violent predator” subject to commitment if the person: “(1) is a repeat

sexually violent offender; and (2) suffers from a behavioral abnormality that makes

the person likely to engage in a predatory act of sexual violence.” Id. § 841.003(a)

(West Supp. 2013). A “[b]ehavioral abnormality” is “a congenital or acquired

condition that, by affecting a person’s emotional or volitional capacity, predisposes

the person to commit a sexually violent offense, to the extent that the person

becomes a menace to the health and safety of another person.” Id. § 841.002(2)

(West Supp. 2013).

                              Admission of Evidence

      Meyer complains that his prior statement should have been excluded from

the evidence the trial court admitted during his trial. According to Meyer, the

statement lacked any probative value and it was unfairly prejudicial. See Tex. R.

Evid. 403. The record shows that Meyer wrote the statement as part of his sex

offender treatment; in the statement, Myer admitted to having sexually assaulted

several children over a period of years. The record further shows that during a

deposition taken in pre-trial discovery, Meyer admitted writing the statement.

                                         2
During trial, Meyer also admitted that the written portions of the statement were

his. Finding the probative value of the statement outweighed its prejudicial nature,

the trial court overruled Meyer’s objection to the admission of the statement.

      We review the admission of evidence under an abuse of discretion standard.

Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998); In re

Commitment of Salazar, No. 09-07-345 CV, 2008 Tex. App. LEXIS 8856, at *5

(Tex. App.—Beaumont Nov. 26, 2008, pet. denied) (mem. op.). A trial court

abuses its discretion when it acts without reference to any guiding rules and

principles. E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex.

1995). We will reverse a judgment if an error by the trial court probably caused the

rendition of an improper judgment or probably prevented the appellant from

properly presenting the case on appeal. See Tex. R. App. P. 44.1(a)(1)-(2).

      When relevant, prior statements of a party are not considered hearsay. See

Tex. R. Evid. 801(e)(2)(A) (admission by party-opponent is not hearsay).

However, “[a]lthough relevant, evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice[.]” Tex. R. Evid. 403.

“Evidence is unfairly prejudicial when it has an undue tendency to suggest that a

decision be made on an improper basis, commonly, but not necessarily, an

emotional one.” In re Commitment of Anderson, 392 S.W.3d 878, 882 (Tex.

App.—Beaumont 2013, pet. denied) (citing Vasquez v. State, 67 S.W.3d 229, 240

                                         3
(Tex. Crim. App. 2002)). Factors considered when applying Rule 403 “include the

probative value of the evidence, the potential of the evidence to impress the jury in

some irrational way, the time needed to develop the evidence, and the proponent’s

need for the evidence.” Id. (citing Montgomery v. State, 810 S.W.2d 372, 389-90

(Tex. Crim. App. 1991) (op. on reh’g)).

      Meyer’s statement, which detailed his sexual history, had probative value in

a trial where one of the disputed issues the jury was required to resolve concerned

whether Meyer was suffering from a behavioral abnormality. Dr. Self, the

psychiatrist who testified at the State’s request, testified that he reviewed and relied

upon Meyer’s statement in diagnosing Meyer with pedophilia and in forming his

opinion that Meyer had a behavioral abnormality. See In re Commitment of Bath,

No. 09-11-00559-CV, 2012 Tex. App. LEXIS 7586, at **8-9 (Tex. App.—

Beaumont Sept. 6, 2012, no pet.) (mem. op.) (holding that the admission of a prior

statement regarding Bath’s sex offenses was not unfairly prejudicial because it

provided probative value). Meyer’s statement assisted the jury in weighing Dr.

Self’s testimony and his opinions. See Anderson, 392 S.W.3d at 882-83. We

conclude that the statement detailing Meyer’s sexual history was relevant to a

central issue in the case. Because the prejudice Meyer identifies regarding his

statement arises from the statement’s probative value to an issue that was central to

his case, the information in Meyer’s statement was not unfairly prejudicial. Meyer

                                           4
has failed to demonstrate that the prejudice from the statement is related to matters

that were not relevant to the issues involved in his trial. See Bath, 2012 Tex. App.

LEXIS 7586, at *8.

      Given the probative value of Meyer’s statement, the trial court reasonably

concluded that its probative value outweighed any unfair prejudice that might be

caused by admitting it into evidence. See id. at *9. We overrule issue two.

                                  Jury Instruction

      Meyer also argues the trial court erred in denying his request to instruct the

jury that “involuntary civil commitment under Chapter 841 of the Texas Health

and Safety Code must be limited to those persons whose serious difficulty

controlling their behavior is distinguishable from the dangerous but typical

recidivist convicted in an ordinary criminal case.” Meyer requested that his

proposed instruction be included in the charge, but his request was denied. On

appeal, Meyer asserts that the charge submitted to the jury did not adequately

inform the jury of the State’s burden to prove that he has a serious difficulty

controlling his behavior.

      Under Texas law, trial courts are to submit such instructions and definitions

as shall be proper to enable the jury to render a verdict. Tex. R. Civ. P. 277. “The

trial court has considerable discretion in determining the necessity and propriety of

explanatory instructions and definitions.” In re Commitment of Brown, No. 09-10-

                                         5
00589-CV, 2012 Tex. App. LEXIS 8136, at *19 (Tex. App.—Beaumont Sept. 27,

2012, pet. denied) (mem. op.); see Tex. Workers’ Comp. Ins. Fund v. Mandlbauer,

34 S.W.3d 909, 911 (Tex. 2000). A trial court may refuse to give a requested

instruction or definition that is not necessary to enable the jury to render a verdict,

even if the proposed instruction or definition is a correct statement of the law.

Brown, 2012 Tex. App. LEXIS 8136, at *19. “Any error by the trial court in

refusing a proposed instruction or definition is reversible only if it ‘probably

caused the rendition of an improper judgment[.]’” Id. (quoting Tex. R. App. P.

44.1(a)(1)).

      When a case is governed by a statute, the jury charge should track the

language of the statutory provision as closely as possible. In re Commitment of

Reed, No. 09-11-00484-CV, 2012 Tex. App. LEXIS 2493, at **6-7 (Tex. App.—

Beaumont Mar. 29, 2012, no pet.) (mem. op.). The Texas Rules of Civil Procedure

mandate the use of a broad-form question, when feasible. Tex. R. Civ. P. 277. The

broad-form charge the trial court submitted tracks the language of the SVP statute

and contains the applicable statutory definitions, including the statutory definition

of behavioral abnormality. See Tex. Health & Safety Code Ann. § 841.002(2); In

re Commitment of Myers, 350 S.W.3d 122, 129-30 (Tex. App.—Beaumont 2011,

pet. denied); In re Commitment of Taylor, No. 09-10-00231-CV, 2010 Tex. App.

LEXIS 9505, at **7-8 (Tex. App.—Beaumont Dec. 2, 2010, no pet.).

                                          6
       We have addressed the issue Meyer has raised in previous cases; in those

cases, we have consistently held that the trial court’s refusal to submit a separate

jury instruction like the one Meyer asked the trial court to submit on volitional

control is not error. See Brown, 2012 Tex. App. LEXIS 8136, at **20-21; In re

Commitment of Almaguer, 117 S.W.3d 500, 505-06 (Tex. App.—Beaumont 2003,

pet. denied). In Almaguer, we concluded that a request for an instruction on

volitional control like the one Meyer submitted “simply would have emphasized

one aspect of this case already implicit in the broad-form question and statutory

definitions.” 117 S.W.3d at 506.

       “A trial court does not err in refusing to submit an instruction on the law

which is already encompassed in the instructions and question.” Id. Because the

trial court’s charge adequately presented the issue of volitional control to the jury,

we hold the trial court’s refusal to submit Meyer’s proposed instruction was not an

abuse of discretion. We overrule issue three.

       Having overruled all of Meyer’s issues, we affirm the judgment rendered by

the trial court.

       AFFIRMED.

                                           ________________________________
                                                     HOLLIS HORTON
                                                          Justice
Submitted on December 2, 2013
Opinion Delivered February 13, 2014
Before McKeithen, C.J., Kreger and Horton, JJ.
                                          7